Citation Nr: 1511986	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-32 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for skin cancer.   


REPRESENTATION

Appellant represented by:	Michael Eby, II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran and one additional witness


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1950 to December 1952.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran filed a notice of disagreement in March 2012 and was provided with a statement of the case in October 2013.  The Veteran perfected his appeal with a November 2013 VA Form 9.  

The Veteran testified at a Board videoconference hearing in February 2015 and a copy of that transcript is of record.  

In February 2015 the Veteran submitted additional evidence with a waiver of initial RO consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's skin cancer is etiologically related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for skin disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant the issue on appeal, a discussion of the VA's duties to notify and assist is not necessary.  

Analysis

The Veteran contends that he has skin cancer that is related to his military service, specifically, sun exposure as part of his military duties while stationed in Texarkana, Texas.  See Board hearing transcript.   

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Turning to the evidence of record, the Veteran has a current diagnosis of nonmelanoma skin cancer (NMSC) as evidence by a May 2010 private treatment record and the July 2011 VA examination.  

Additionally, the Board notes that the Veteran's service treatment records and personnel records have been deemed fire related and are unavailable.  The Veteran's enlistment and separation reports of medical examinations are of record and contain not complaints, treatment or diagnosis of a skin condition.  However, the Board finds that the Veteran's reports of sun exposure in Texarkana, Texas, to be consistent with the circumstances of his service as an ammunition supply specialist.  See 38 U.S.C.A. § 1154.  

As such, the claim turns on whether the Veteran's currently diagnosed skin cancer is etiologically related to his in-service sun exposure.  

The Veteran was afforded a VA examination in July 2011.  Th examiner noted that the Veteran was an ammunition specialist during service and was outside in the sun all the time and did not use sunscreen.  The Veteran's occupation after his military service was with an aluminum company.  The examiner noted that the Veteran was treated for a skin rash in service and given calamine.  The examiner concluded that NMSC was not caused by the Veteran's service.  The examiner explained that the rash occurring during the Veteran's service and the present NMSC and actinic damage are mutually exclusive.  The examiner explained that the rash is acute while the actinic damage is due to chronic sun exposure with effects years later in life.  The examiner noted that many Veterans experience the same sequelae of years of sun exposure like this Veteran.  

In a February 2012 statement, Dr. P. stated that the Veteran demonstrated chronic actinic sun damage due to years of sun exposure, and these cancers are direct result of a lifetime's worth of sun exposure that began as a young man. 

In an April 2012 statement, Dr. H. stated that it was his understanding that the Veteran served in the Army as an ammunition supply specialist, and in this position he had extended periods of exposure to the sun and experienced burns and rashes to his skin.  Dr. H. concluded that in his opinion it is quite likely that the Veteran's extensive skin cancers are a result of this earlier exposure to sun, and could certainly be a service connected condition.

Based on the above, the Board finds that the evidence of record is at least in relative equipoise as to whether the Veteran's current NMSC is related to his in-service sun exposure.  Giving the Veteran the benefit of the doubt, the Board finds that the evidence supports a finding of entitlement to service connection for skin cancer.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).





ORDER

Entitlement to service connection for skin cancer is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


